Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16, 23-31 are pending. 

Response to the amendment and arguments:-

Claim Rejections - 35 USC § 112

Claim 16, 23-31 were rejected under 35 USC 112 does not provide enablement for treating diseases in which SIP is “involved” or in which “modulation” to treat disorders such as Alzheimer, Neiman-Pick disease, vascular dementia, and cognitive deficit. What is the “involvement”   and by “modulation “ it implies it can be an agonist or an antagonist, and it is unclear what the extend of involvement is. All the references provided does suggest treating dementia a condition which may be common to all the diseases, but it does not treat the disease itself, with “ involvement” or modulation. If it does modulate it could have a reverse effect. See WO 2012/004373 , which teaches (agonism) activity .  Clearly modulation would not have the same activity. This reference also tests the memory deficits and does not teach treating all the various disorders. 

The prior art teaches treating dementia but not the various disorders. The state of the art  does not teach treating Alzheimer, or Neiman –Pick disease. 
Thus the state of the art also does not teach treating all these disorder. 
The arguments are not found to be persuasive and the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684. The examiner can normally be reached maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



October 20, 2021.